Citation Nr: 1325184	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  07-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain. 

2.  Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to November 1976 and from March 1981 to August 1993. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2007, the RO increased the evaluation for lumbosacral strain to 10 percent effective from August 9, 2004.  While the Veteran has been granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board remanded this case for additional development in June 2011.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

In accordance with the Board's June 2011 remand instructions, the Veteran was afforded an opportunity to be examined in connection with both claims on appeal.  However, notations in the record indicate that the Veteran failed to report for these examinations.  As an initial matter, it is unclear from the record whether the Veteran received notice of his examination dates and times, as well as the consequences for failure to appear without good cause, prior to the examinations.  In this regard, while there is a copy of the exam request in the claims file, there is not a copy of the examination notice as sent to the Veteran.  The exam request shows an address for the Veteran noted as "old."  It is simply unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  

A subsequent September 2011 memorandum to the file shows that the AMC attempted to contact the Veteran by telephone, noting his last known address (as reported in the most recent correspondence from the Veteran (August 2007 substantive appeal (VA Form 9)) and a phone number that appears to be from his original claim for compensation in 1994.  The AMC did not receive a response from the Veteran.  The Board notes that Veteran provided a different phone number in his substantive appeal.  There is no indication in the file that either the AMC or the VA Medical Center scheduling the examinations attempted to contact the Veteran at the phone number listed on the substantive appeal.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for VA examinations to determine the current severity of his lumbosacral strain and the nature and etiology of any current right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate action to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases such as the Central Alabama Health Care System.  All documentation in this regard should be associated with the claims file.  

2.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

The Veteran's representative (currently Georgia Department of Veterans Affairs), should be sent copies of all documents that are sent to the Veteran.

3.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbosacral strain.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

4.  The Veteran should also be afforded a VA examination to determine the nature and etiology of any current right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

Specifically, the examiner should identify any current right shoulder disorder.  Then, for each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to service, to include the right shoulder separation in September 1974.

If the examiner determines that the Veteran's right shoulder pain is not related to service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right shoulder disorder is related to the service-connected cervical spine disability.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

5.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address, and to his representative.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the RO/AMC should review any examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC should implement corrective procedures.   

7.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

